4:17-cr-40056-SLD # 68   Page 1 of 6                                        E-FILED
                                          Tuesday, 24 September, 2019 01:19:49 PM
                                                       Clerk, U.S. District Court, ILCD




                                       s/Sara Darrow
4:17-cr-40056-SLD # 68   Page 2 of 6
4:17-cr-40056-SLD # 68   Page 3 of 6
4:17-cr-40056-SLD # 68   Page 4 of 6
4:17-cr-40056-SLD # 68   Page 5 of 6
4:17-cr-40056-SLD # 68   Page 6 of 6
